Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Preliminary Amendment filed 19 September 2019 has been entered. Claims 1-13 and 15-21 are pending. The examiner understands the amendments to the specification filed 19 September 2019 described as at “lines 31-32” as being at lines 31-32 of page 7.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 19 September 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. In particular, no explanation of relevance of DE 89 04 579 is included in the IDS. The IDS has been placed in the application file, but the DE 89 04 579 document referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. In the present drawings, it cannot be determined whether the fiber is partially or completely embedded in the adhesive.  Therefore, the feature of the portion of the fiber being “completely embedded in the adhesive” as required by claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The abstract of the disclosure is objected to because (1) it includes phrases which can be implied, including “The present invention relates to …” and “The invention also relates to …” ; and (2) it includes legal phraseology, including “means” at each of lines 1 and 4. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Page 9 at lines 25-26 recites, “The cleaving means must however not include a blade, but could be any type of means…”. Page 9 at line 19 previously states that cleaving means 3 includes a diamond blade 4, so the recitation at lines 25-26 is intended to mean that the cleaving means need not necessarily include a blade. Lines 25-26 should be amended to better describe that the cleaving means can include a blade, but need not necessarily include a blade. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claim limitations in this application that use the word “means” and that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, include: 
“cleaving means” as recited in claim 1; and
“means (15) configured to apply light” as recited in claim 1.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an element configured to receive a first portion of the fiber to be cleaved” as recited in claim 1 (first, “element” is a generic placeholder for “means” because it is a non-structural generic placeholder; second, the generic placeholder is modified by the functional language “configured to receive a first portion of the fiber to be cleaved”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function).
[Note that the ‘second clamping arrangement’ recited in claim 1 is not interpreted under 35 USC 112(f) because the term ‘clamping’ is considered as reciting sufficient structure for performing the function of holding the fiber to be cleaved – a clamp is a class of structures.]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means configured to apply the light-radiation-curing adhesive” as recited in claim 2 – the claim recites sufficient structure for performing the adhesive applying function, including the structures of the container and the nozzle.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 3 recites, “a fiber (5) to be cleaved”. This recitation should read – the fiber (5) – since the same fiber is previously introduced at line 2. Note that all additional recitations of “the fiber (5) to be cleaved” should be amended accordingly, also (see, e.g., claim 1 at line 7, as just one example
Claim 1 at line 4 recites, “cleaved at opposite sides”. This recitation should read – cleaved, the first and second clamping arrangements positioned at opposite sides – or otherwise more clearly recite that it is the clamping arrangements, not the cleaving, that are at the opposite sides.
Claim 1 at lines 4-5, “the cleaving means (3) for cleaving the fiber (5)”. This recitation should read either of – the cleaving means (3) – and – the cleaving means (3) configured to cleave the fiber (5) – so that the language is consistent with the introduce of the ‘means’ at line 2.
Claim 1 at lines 6-7 recites, “the first clamping arrangement (6a-d) comprises an element (8a-d) configured to receive …”. This recitation should read – the first clamping arrangement (6a-d) comprises an element (8a-d), the element (8a-d) configured to receive … --.
Claim 1 at line 10 recites, “it”. This recitation should read – said adhesive (11) –.
Claim 1 at line 10 recites, “the first fiber portion (5a)”. This recitation should read – the first portion (5a) of the fiber (5) – or – the first portion (5a) –.
Claim 1 at line 11 recites, “this first portion (5a)”. This recitation should read – the first portion (5a) of the fiber (5) – or – the first portion (5a) –.
Claim 2 at line 3 recites, “the receiving element (8a-d)”. This recitation should recite – the element (8a-d) – to avoid the new descriptor ‘receiving’ in the name of the already introduced “element”.
Claim 2 at the final line recites, “adhesive (11)”. This recitation should read – the adhesive (11) –.
Claim 3 at the final paragraph recites, “the receiving element (8a-d)”. This recitation should read – the element (8a-d) – to avoid the new descriptor ‘receiving’ in the name of the already introduced “element”.
Claim 3 at the final paragraph recites, “it”. This recitation should read – the element (8a-d) –.
Claim 3 at the final paragraph recites, “thereto”. This recitation should read – to the frame structure (2) –.
Claim 3 at the final paragraph recites, “a fiber (5)”. This recitation should read – the fiber (5) –.
Claim 3 at the final paragraph recites, “therefrom”. This recitation should read – from the frame structure (2) –.
Claim 3 at the final paragraph recites, “the first fiber portion (5a)”. This recitation should read – the first portion (5a) of the fiber (5) – or – the first portion (5a) –.
Claim 4 recites, “the receiving element”. This recitation should read – the element --. Additionally, the examiner notes that the reference characters following “the receiving element” have changed relative to claim 1. The examiner suggests deleting all reference characters from the claims to avoid changing reference characters.
Claim 4 recites, “said first fiber portion (5a)”. This recitation should read – the first portion (5a) of the fiber (5) –
Claim 5 at line 5 and at at least one other location recites, “the receiving element”. Each such recitation should read – the element --.
Claim 5 at line 6 recites, “it is fixedly secured thereto”. This recitation should read – the element is fixedly secured to the frame structure –.
Claim 5 at line 7 recites, “a fiber (5)”. This recitation should read – the fiber (5) –.
Claim 5 at line 7 recites, “therefrom”. This recitation should read – from the frame structure –.
Claim 5 at lines 7-8 recites, “the first fiber portion (5a)”. This recitation should read – the first portion (5a) of the fiber (5) –.
Claim 5 must be amended to clarify that the “plurality of recesses” of line 9 are members of the “at least one elongated recess” as introduced in claim 4, which is clear from the present specification.
Claim 5 at lines 9-10 recites, “in the form of elongated grooves disposed at a surface”. This recitation should read – in the form of elongated grooves, the elongated grooves disposed at a surface –.
Claim 5 must be amended to clarify that the “first said groove” and the “empty second groove” are members of the previously introduced “elongated grooves”, which is clear from the present specification.
 Claim 5 at line 14 recites, “a fiber”. This recitation should read – the fiber –.
Claim 5 at line 15 recites, “adhesive (11)”. This recitation should read – the adhesive (11) –.
Claim 5 at line 17 and again at lines 18-19 recites, “said position”. These recitation should read – said fixed position –.
Claim 5 at line 19 recites the same reference characters for the ‘another fiber’ as the first introduced ‘fiber’. Since two different fibers are described, the reference characters should not be the same. The examiner suggests deleting all reference characters from the claims.
Claim 6 recites, “the receiving element”. This recitation should read – the element --.
Claim 6 recites, “grooves”. This recitation should read – said elongated grooves –. 
Claim 7 recites, “its axis of rotation”. This recitation should read – said axis of rotation – noting that the same axis is introduced in claim 6.
Claim 7 at the final paragraph recites, “and have open ends”. This recitation should read – and the grooves have open ends –.
Claim 8 at the final paragraph recites, “thereof”. This recitation should read – of the surface –.
Claim 9 recites, “said light applying means (15) are”. This recitation should read – said means (15) configured to apply light is –.
Claim 10 at paragraph a) recites, “an optical fiber (5)”. This fiber is already introduced in the preamble of the claim, and thus paragraph a) should refer to – the optical fiber (5) –.
Claim 10 at paragraph a) recites, “holding it”. This recitation should read -- holding the portion (5b) –.
Claim 10 at paragraph b) recites, “said firstly clamped portion (5b)”. This recitation should read – said portion (5b) –, avoiding the new descriptors “firstly” and “clamped”.
Claim 10 at paragraph b) recites, “holding it”. This recitation should read – holding the optical fiber (5) –.
Claim 10 at paragraph b) recites, “this second position”. This recitation should read – said second position – or – the second position –.
Claim 10 at paragraph b2) recites, “it” twice. The first recitation of “it” should read – the adhesive (11) –. The second recitation of “it” is discussed below in the section addressing rejections under 35 USC 112.
Each of claims 10 and 11 recites, “a distance”, and the two distances are described as different from one another. Therefore, these claims should be amended to recite distances with different names, such as “a first distance” in claim 10 and “a second 
Claim 13 recites, “thereof”. This recitation should read – of the fiber (5) –.
Claim 15 at the final paragraph recites, “the receiving element (8a-d)”. This recitation should read – the element (8a-d) – to avoid the new descriptor ‘receiving’ in the name of the already introduced “element”.
Claim 15 at the final paragraph recites, “it”. This recitation should read – the element (8a-d) –.
Claim 15 at the final paragraph recites, “thereto”. This recitation should read – to the frame structure (2) –.
Claim 15 at the final paragraph recites, “a fiber (5)”. This recitation should read – the fiber (5) –.
Claim 15 at the final paragraph recites, “therefrom”. This recitation should read – from the frame structure (2) –.
Claim 15 at the final paragraph recites, “the first fiber portion (5a)”. This recitation should read – the first portion (5a) of the fiber (5) – or – the first portion (5a) –.
Claim 16 recites, “the receiving element”. This recitation should read – the element --. Additionally, the examiner notes that the reference characters following “the receiving element” have changed relative to claim 1. The examiner suggests deleting all reference characters from the claims to avoid changing reference characters.
Claim 16 recites, “said first fiber portion (5a)”. This recitation should read – the first portion (5a) of the fiber (5) –
Claim 17 recites, “the receiving element”. This recitation should read – the element --. Additionally, the examiner notes that the reference characters following “the receiving 
Claim 17 recites, “said first fiber portion (5a)”. This recitation should read – the first portion (5a) of the fiber (5) –
Claim 18 recites, “the receiving element”. This recitation should read – the element --. Additionally, the examiner notes that the reference characters following “the receiving element” have changed relative to claim 1. The examiner suggests deleting all reference characters from the claims to avoid changing reference characters.
Claim 18 recites, “said first fiber portion (5a)”. This recitation should read – the first portion (5a) of the fiber (5) –
Claim 19 recites, “the receiving element” multiple times. Each such recitation should read – the element --.
Claim 19 at the paragraph beginning ‘the receiving element is configured’ recites, “it is fixedly secured thereto”. This recitation should read – the element is fixedly secured to the frame structure –.
Claim 19 at the paragraph beginning ‘the receiving element is configured’ recites, “a fiber (5)”. This recitation should read – the fiber (5) –.
Claim 19 at the paragraph beginning ‘the receiving element is configured’ recites, “therefrom”. This recitation should read – from the frame structure –.
Claim 19 at the paragraph beginning ‘the receiving element is configured’ recites, “the first fiber portion (5a)”. This recitation should read – the first portion (5a) of the fiber (5) –.
Claim 19 at the paragraph beginning ‘the receiving element is provided’ recites, “in the form of elongated grooves disposed at a surface”. This recitation should read – in the form of elongated grooves, the elongated grooves disposed at a surface –.
Claim 19 at the paragraph beginning ‘the receiving element is provided’ must be amended to clarify that the “first said groove” and the “empty second groove” are members of the previously introduced “elongated grooves”, which is clear from the present specification.
 Claim 19 at the paragraph beginning ‘the receiving element is provided’ recites, “a fiber”. This recitation should read – the fiber –.
Claim 19 at the paragraph beginning ‘the receiving element is provided’ recites, “adhesive (11)”. This recitation should read – the adhesive (11) –.
Claim 19 at the paragraph beginning ‘the receiving element is provided’ recites, “said position” multiple times. These recitation should read – said fixed position –.
Claim 19 at the paragraph beginning ‘the receiving element is provided’ recites the same reference characters for the ‘another fiber’ as the first introduced ‘fiber’. Since two different fibers are described, the reference characters should not be the same. The examiner suggests deleting all reference characters from the claims.
Claim 20 recites, “the receiving element”. This recitation should read – the element –.
Claim 20 recites, “provided with grooves”. This recitation should read – provided with the elongated grooves –.
Claim 21 recites, “its axis of rotation”. This recitation should read – said axis of rotation – noting that the same axis is introduced in claim 6.
Claim 21 at the final paragraph recites, “and have open ends”. This recitation should read – and the grooves have open ends –.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 6-8 recites, “the first clamping arrangement (6a-d) comprises an element (8a-d) configured to receive a first portion (5a) of the fiber (5) to be cleaved together with a light-radiation-curing adhesive (11)”. This recitation is indefinite because it is unclear what is being modified by “together with a light-radiation-curing adhesive (11)”. Does the Applicant intend to require that the element receives both (a) the first portion of the fiber and (b) the adhesive? Or, does the Applicant intend to require that the first clamping arrangement comprises both (a) the element and (b) the adhesive? The distinction is important because in the former interpretation, the first clamping arrangement requires the element but not the adhesive (instead, in this interpretation the adhesive is not claimed and is introduced merely to describe the structure of the claimed ‘element’). In the latter interpretation, however, the adhesive is being claimed.
The term "firmly" in claim 1 at line 10 is a relative term which renders the claim indefinite.  The term "firmly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope It is unclear, for example, whether any and all adhesives are considered as being capable of “firmly” binding the first fiber portion to the element, or whether only certain types of adhesives are sufficiently strong to provide a ‘firm’ bind.
Claim 3 recites, “parts of the cleaving means (3) and the first and second clamping arrangements”. This recitation is indefinite because it is unclear whether “parts of” modifies only “the cleaving means”, or whether “parts of” modifies all of the cleaving means, the first clamping arrangement, and the second clamping arrangement. The claim can be interpreted either way. 
Claim 4 is indefinite due to the run-on nature of the claim. It is unclear whether “together with the adhesive” modifies the previous recitation of “the receiving element is provided with …” such that the receiving element includes the adhesive, or whether “together with the adhesive” modifies the previous recitation of “is configured to receive said first fiber portion (5a)” such that the receiving element need only be configured to receive the adhesive.
Claim 5 recites, “parts of the cleaving means (3) and the first and second clamping arrangements”. This recitation is indefinite because it is unclear whether “parts of” modifies only “the cleaving means”, or whether “parts of” modifies all of the cleaving means, the first clamping arrangement, and the second clamping arrangement. The claim can be interpreted either way. 
The term "firmly" in claim 5 at line 14 is a relative term which renders the claim indefinite for the same reasons as explained above in regards to claim 1.
Claim 7 recites, “substantially the shape of a circular cylinder”. This recitation is indefinite. First, “substantially” is a relative term. Does “substantially” allow the shape to be, e.g., a hexagon? In the context of the present disclosure, “substantially” could be ‘within manufacturing tolerances’ or ‘having the general appearance of’, and even in the case of the latter is unclear whether “substantially” requires the shape to be most similar to a cylinder compared to any other shape or just somewhat similar to a cylinder, noting that the latter but not the former permits a hexagonal shape. Second, “the shape” lacks 
Claim 7 recites, “at least substantially in parallel with the extension of a fiber”. This recitation is indefinite for multiple reasons. First, there is insufficient antecedent basis for ‘the extension of a fiber’. A fiber can have a curvature such that it extends in more than one direction. What direction is referred to by “the extension”? Does this recitation implicitly limit the fiber to being linear? Also, it is unclear whether “a fiber” is referring to the fiber being cleaved or any fiber. What if there is a second fiber orientated differently than a first fiber being cleaved? Can the direction be parallel to this second fiber? Finally, “substantially” is a relative term, rendering the claim indefinite. It is unclear what standard is used to determined “substantially in parallel”, particularly in view of the fact that the geometry of the fiber is unclear. What if the axis of rotation is parallel to a tangent of a curved fiber? Is that “substantially in parallel” given that there is no singular parallel direction? Also, it is unclear what is “at least substantially” parallel – does this recitation permit angles beyond parallel, due to “at least”?
Claim 7 at the final paragraph recites, “at least substantially in parallel”. This recitation is indefinite due to “substantially” being a relative term. The standard for “substantially” is unclear – must the two structures be parallel to the extent that manufacturing processes permit? Or does another standard apply, such as the two structures appearing close to parallel? Or, is the standard a functional standard, where the two structures are parallel enough for cleaving to be performed? Also, it is unclear what is “at least substantially” parallel – does this recitation permit angles beyond parallel, due to “at least”?
Claim 7 at the final paragraph recites, “thereof”. This recitation is indefinite because it is unclear what structure is being described. Does “thereof” refer to “the element”, or “a part of the element”, or some other structure?
substantially" in the phrase “substantially flat surface” in claim 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim requires the surface to include grooves, so clearly some significant variation from perfectly flat is encompassed by “substantially flat”. Must, e.g., a majority of the surface be flat? Must only some portion of the surface be flat? Must nearly all of the surface be flat?
Claim 8 recites, “substantially in parallel with the extension of a fiber”. This recitation is indefinite for multiple reasons. First, there is insufficient antecedent basis for ‘the extension of a fiber’. A fiber can have a curvature such that it extends in more than one direction. What direction is referred to by “the extension”? Does this recitation implicitly limit the fiber to being linear? Also, it is unclear whether “a fiber” is referring to the fiber being cleaved or any fiber. What if there is a second fiber orientated differently than a first fiber being cleaved? Can the direction be parallel to this second fiber? Finally, “substantially” is a relative term, rendering the claim indefinite. It is unclear what standard is used to determined “substantially in parallel”, particularly in view of the fact that the geometry of the fiber is unclear. What if the axis of rotation is parallel to a tangent of a curved fiber? Is that “substantially in parallel” given that there is no singular parallel direction?
Claim 8 recites, “at least substantially perpendicular”. This recitation is indefinite due to the phrase “at least” and the relative term “substantially”. Does “at least substantially perpendicular” include angles greater than 90 degrees? For example, if “substantially perpendicular” requires an angle of near 90 degrees, does “at least” then permit even greater angles? Or does “at least” mean ‘substantially perpendicular or perpendicular’?
Claim 8 at the final paragraph is indefinite due to the run-on nature of the recitation. For example, what is ‘facing away from the center portion’? The open ends or the edge? 
The term "firmly" in claim 10 at each of paragraphs a), b), and b2) is a relative term which renders the claim indefinite.  The term "firmly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear, for example, whether any and all adhesives are considered as being capable of “firmly” binding the first fiber portion to the element, or whether only certain types of adhesives are sufficiently strong to provide a ‘firm’ bind.
Claim 10 at paragraph b2) recites, “and to hold it in said second position”. It is unclear what structure is referred to by “it”. Does “it” refer to the adhesive? Or, does “it” refer to some other structure, such as one of the fiber and the element? Since the paragraph recites, “it” twice, it would be logical for “it” to refer to the same structure each time. On the other hand, “said element” is the most recently recited structure preceding the recitation “it” at issue, so perhaps “it” refers to “said element”. 
	Claim 13 recites, “a portion thereof”, referring to a portion of the fiber. However, claim 10 previously introduces a portion of the fiber. Claim 13 is indefinite because it is unclear whether the “portion” of claim 13 is the same as the previously introduced portion, or whether claim 13 intends to introduce a new portion.
Claim 15 recites, “parts of the cleaving means (3) and the first and second clamping arrangements”. This recitation is indefinite because it is unclear whether “parts of” modifies only “the cleaving means”, or whether “parts of” modifies all of the cleaving means, the first clamping arrangement, and the second clamping arrangement. The claim can be interpreted either way. 
Claim 16 is indefinite due to the run-on nature of the claim. It is unclear whether “together with the adhesive” modifies the previous recitation of “the receiving element is provided with …” such that the receiving element includes the adhesive, or whether “together with the adhesive” modifies the previous recitation of “is configured to receive said first fiber portion (5a)” such that the receiving element need only be configured to receive the adhesive.

Claim 18 is indefinite due to the run-on nature of the claim. It is unclear whether “together with the adhesive” modifies the previous recitation of “the receiving element is provided with …” such that the receiving element includes the adhesive, or whether “together with the adhesive” modifies the previous recitation of “is configured to receive said first fiber portion (5a)” such that the receiving element need only be configured to receive the adhesive.
Claim 19 recites, “parts of the cleaving means (3) and the first and second clamping arrangements”. This recitation is indefinite because it is unclear whether “parts of” modifies only “the cleaving means”, or whether “parts of” modifies all of the cleaving means, the first clamping arrangement, and the second clamping arrangement. The claim can be interpreted either way. 
The term "firmly" in claim 19 at the phrase “firmly fixed with respect to the frame structure” is a relative term which renders the claim indefinite for the same reasons as explained above in regards to claim 1.
Claim 21 recites, “substantially the shape of a circular cylinder”. This recitation is indefinite. First, “substantially” is a relative term. Does “substantially” allow the shape to be, e.g., a hexagon? In the context of the present disclosure, “substantially” could be ‘within manufacturing tolerances’ or ‘having the general appearance of’, and even in the case of the latter is unclear whether “substantially” requires the shape to be most similar to a cylinder compared to any other shape or just somewhat similar to a cylinder, noting that the latter but not the former permits a hexagonal shape. Second, “the shape” lacks an antecedent basis. A circular cylinder has multiple shapes, including shapes from 
Claim 21 recites, “at least substantially in parallel with the extension of a fiber”. This recitation is indefinite for multiple reasons. First, there is insufficient antecedent basis for ‘the extension of a fiber’. A fiber can have a curvature such that it extends in more than one direction. What direction is referred to by “the extension”? Does this recitation implicitly limit the fiber to being linear? Also, it is unclear whether “a fiber” is referring to the fiber being cleaved or any fiber. What if there is a second fiber orientated differently than a first fiber being cleaved? Can the direction be parallel to this second fiber? Finally, “substantially” is a relative term, rendering the claim indefinite. It is unclear what standard is used to determined “substantially in parallel”, particularly in view of the fact that the geometry of the fiber is unclear. What if the axis of rotation is parallel to a tangent of a curved fiber? Is that “substantially in parallel” given that there is no singular parallel direction? Also, it is unclear what is “at least substantially parallel” – does this recitation permit angles beyond parallel, due to “at least”?
Claim 21 at the final paragraph recites, “at least substantially in parallel”. This recitation is indefinite due to “substantially” being a relative term. The standard for “substantially” is unclear – must the two structures be parallel to the extent that manufacturing processes permit? Or does another standard apply, such as the two structures appearing close to parallel? Or, is the standard a functional standard, where the two structures are parallel enough for cleaving to be performed? Also, it is unclear what is “at least substantially parallel” – does this recitation permit angles beyond parallel, due to “at least”?
Claim 21 at the final paragraph recites, “thereof”. This recitation is indefinite because it is unclear what structure is being described. Does “thereof” refer to “the element”, or “a part of the element”, or some other structure?
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/205865 A1 to 3SAE Technologies, Inc. (hereinafter “3SAE”). 
Regarding claim 10, 3SAE discloses a method for cleaving an optical fiber 1, comprising the steps of: 
a) firmly clamping a portion of an optical fiber 1 and holding it in a first position (see Fig. 4 and paragraphs 155; a portion of the fiber 1 is firmly clamped at a first position defined by clamp 5), 
b) firmly clamping the optical fiber 1 in a second position at a distance to said firstly clamped portion (see Fig. 4; the second position being at clamp 10; consistent with the Applicant’s definition of ‘clamping’ at page 16, line 10 of the present specification, adhering the optical fiber is considered ‘clamping’) and holding it in this second position (see Fig. 4 and paragraphs 155 and 156), and 
c) cleaving the optical fiber 1 at a point between said first and second positions (see the position of the blade 8 in Fig. 4; see also paragraph 7), 
wherein step b) comprises the sub-steps of: 
b1) applying the fiber 1 together with a light-radiation-curing adhesive 24 to an element 22 (see Fig. 4; paragraph 156 describes that the adhesive is light-radiation-curing), and 
b2) exposing the adhesive 24 to light to cure it to firmly bind the fiber 1 to said element 22 and to hold it in said second position (see paragraph 156).  
claim 11, 3SAE discloses that in step b1) the fiber 1 and the adhesive 24 are applied to a surface of the element 22 in such a way that the fiber 1 is held at a distance to the surface by the adhesive 24 (see paragraph 129, where this feature is met because the adhesive 24 is ‘distributed around the fiber substantially uniformly’; see also paragraph 130, where the recited feature is met because the adhesive 24 can be applied to the element 22 before the placement of the fiber 1).  
Regarding claim 12, 3SAE discloses that in step b1), firstly, the adhesive 24 is applied to the element 22 (see the option to apply the adhesive 24 ‘before’ placement of the fiber 1 in paragraph 130), and thereafter, the fiber 1 is applied to the element 22 by placing the fiber 1 in the adhesive 24 (see paragraph 130 and Fig. 4).  
Regarding claim 13, 3SAE discloses that the fiber 1 and the adhesive 24 are applied to the element 22 in such a way that the fiber 1 along a portion thereof is completely embedded in the adhesive 24 when the adhesive 24 is cured (see the discussion in paragraph 129 that the adhesive is ‘distributed around the fiber substantially uniformly’; see also paragraph 130 describing that the adhesive can be applied before and after placement of the fiber 1).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/205865 A1 to 3SAE in view of JP 2003-315631 to Kyo et al.
Regarding claim 1, 3SAE discloses an optical fiber cleaving device (see Fig. 4) comprising cleaving means (including slider 7 and blade 8) configured to cleave an optical fiber 2 (see Fig. 4; see also 
the first clamping arrangement 10 comprises an element 22 configured to receive a first portion (i.e., a left portion relative to Fig. 4) of the fiber 2 to be cleaved together with a light-radiation-curing adhesive 24 (see paragraph 156 describing the adhesive as light-radiation-curing), and
further comprising applying light on said adhesive 24 to cure it (see paragraph 156) to firmly bind the first fiber portion to said element so as to keep this first portion at a fixed distance to said point during cleaving of the fiber 2 by the cleaving means (see Fig. 4 and paragraphs 155 and 156).  
Regarding claim 3, 3SAE discloses that parts of the cleaving means and the first and second clamping arrangements are mounted on a frame structure of the cleaving device (see Fig. 4, where the frame structure underlies the clamps 10 and 5 and the slider 7), and the receiving element 22 is configured to be removably arranged at the frame structure such that it is fixedly secured thereto during cleaving of a fiber 2 (Fig. 4 shows the receiving element  22 being fixedly secured to the frame structure) and removable therefrom for enabling removal of the first fiber portion after cleaving (paragraph 159 describes the ‘removable therefrom’ feature at its final sentence).  
Regarding claim 4, 3SAE discloses that the receiving element 22 is provided with at least one elongated recess 20 (see the groove 20 described at paragraphs 25 and 104; Fig. 2A is evidence of the ‘elongated’ dimension of the groove 20) and is configured to receive said first fiber portion together with the adhesive 24 in said recess 20 (see paragraph 25; the groove is configured as recited at least due to being recessed into the element 22).  
claim 9, 3SAE discloses that the light-radiation-curing adhesive 24 is a UV-curable adhesive (see paragraph 156), and emitting ultraviolet (UV) radiation onto the adhesive 24 (see paragraph 156).  
Regarding claim 17, 3SAE discloses that the receiving element 22 is provided with at least one elongated recess (see the groove described at paragraphs 25 and 104; Fig. 2A is evidence of the ‘elongated’ dimension of the groove) and is configured to receive said first fiber portion together with the adhesive 24 in said recess (see paragraph 25; the groove is configured as recited at least due to being recessed into the element 22).  
3SAE fails to disclose any particular structure which applies the ultraviolet light that cures the adhesive. As a result, 3SAE is considered as failing to disclose: that the device further comprises means configured to apply light as required by claim 1; and that said light applying means are configured to emit the light as required by claim 9.
Kyo, though, teaches an optical fiber cutting device (see Fig. 1 and paragraph 6), where the device comprises means 130 configured to apply light on an adhesive (see Fig. 1 and paragraph 14). The means 130 is configured to emit light (see paragraph 15). Thus, Kyo teaches a structure for emitting light.
3SAE discloses applying UV light to the adhesive to cure the adhesive. However, 3SAE is silent regarding any particular structure that applies the light. Kyo, on the other hand, teaches providing a device with a means configured to apply light to cure an adhesive. Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of 3SAE with a means configured to apply light as taught by Kyo in order to provide the light already disclosed by 3SAE. That is, 3SAE has a gap in its disclosure because 3SAE fails to disclose the structure responsible for applying the light, and this modification fills that gap by providing the device of 3SAE with means for applying the light.
Claims 2, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3SAE in view of Kyo as applied to claim 1 above, and further in view of US Pub. No. 2002/0131729 A1 to Higgins, III.
Regarding claim 15, 3SAE, as modified, discloses that parts of the cleaving means and the first and second clamping arrangements are mounted on a frame structure of the cleaving device (see Fig. 4 of 3SAE, where the frame structure underlies the clamps 10 and 5 and the slider 7), and the receiving element 22 is configured to be removably arranged at the frame structure such that it is fixedly secured thereto during cleaving of a fiber 2 (Fig. 4 of 3SAE shows the receiving element  22 being fixedly secured to the frame structure) and removable therefrom for enabling removal of the first fiber portion after cleaving (paragraph 159 of 3SAE describes the ‘removable therefrom’ feature at its final sentence).  
Regarding claim 16, 3SAE, as modified, discloses that the receiving element 22 is provided with at least one elongated recess (see the groove described at paragraphs 25 and 104 of 3SAE; Fig. 2A of 3SAE is evidence of the ‘elongated’ dimension of the groove) and is configured to receive said first fiber portion together with the adhesive 24 in said recess (see paragraph 25 of 3SAE; the groove is configured as recited at least due to being recessed into the element 22).  
Regarding claim 18, 3SAE, as modified, discloses that the receiving element 22 is provided with at least one elongated recess (see the groove described at paragraphs 25 and 104 of 3SAE; Fig. 2A of 3SAE is evidence of the ‘elongated’ dimension of the groove) and is configured to receive said first fiber portion together with the adhesive 24 in said recess (see paragraph 25 of 3SAE; the groove is configured as recited at least due to being recessed into the element 22).  
3SAE, as modified, is silent regarding any structure that applies the adhesive and is silent regarding any source of the adhesive. As a result, 3SAE, as modified, fails to disclose that the device further comprises means configured to apply the light-radiation-curing adhesive to the receiving claim 2.  
Higgins, though, teaches a device that comprises means configured to apply adhesive (the means including the container and nozzle discussed hereinafter), where the means includes a container for storing adhesive 36 (the container shown storing the adhesive 36 in Fig. 1A) and a nozzle 34 for dispensing adhesive 36 from the container onto an element (see paragraph 43 and Fig. 1A). Higgins teaches a structure for storing and dispensing adhesive.
3SAE, as modified, discloses applying adhesive to the element. However, 3SAE, as modified, is silent regarding any particular structure that is the source of the adhesive. Higgins, on the other hand, teaches providing a device with a container that stores adhesive and a nozzle for dispensing adhesive. Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of 3SAE, as modified, with a container for storing adhesive and a nozzle for dispensing adhesive in view of the teachings of Higgins in order to provide adhesive already required by 3SAE, as modified,. That is, 3SAE, as modified, has a gap in its disclosure because 3SAE fails to disclose the structure responsible for applying the adhesive, and this modification fills that gap by providing the device of 3SAE, as modified, with means for applying the adhesive. 
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3SAE in view of Kyo as applied to claim 4 above, and further in view of US Pat. No. 6,711,322 B1 to Kohda et al.
Regarding claim 5, 3SAE, as modified, discloses that parts of the cleaving means and the first and second clamping arrangements are mounted on a frame structure of the cleaving device (see Fig. 4, where the frame structure underlies the clamps 10 and 5 and the slider 7), and the receiving element 22 is configured to be removably arranged at the frame structure such that it is fixedly secured thereto during cleaving of a fiber 2 (Fig. 4 shows the receiving element  22 being fixedly secured to the frame 
3SAE, as modified, fails to disclose: that the receiving element is provided with a plurality of said recesses in the form of elongated grooves disposed at a surface of the element, and that the element is configured to, when arranged at the frame structure, be operable between a first mode in which said surface is firmly fixed with respect to the frame structure such so that a first said groove, in which the first portion of a fiber is received and firmly bound by adhesive, is held in a fixed position during cleaving of this fiber, and a second mode in which said surface is movable with respect to the frame structure to allow said first groove to be moved away from said position after cleaving of said fiber and an empty second groove to be fed to said position to receive a first portion of another fiber to be cleaved as recited in claim 5; that the receiving element is configured to be rotatably arranged at the frame structure such that said surface provided with grooves is movable with respect to the frame structure in the second mode of the element by rotation of the element about an axis of rotation as recited in claim 6; that the surface is an outer peripheral surface of the element which has substantially the shape of a circular cylinder, the element is arranged to have its axis of rotation extending at least substantially in parallel with the extension of a fiber to be cleaved during cleaving, and the grooves disposed at said surface each extend at least substantially in parallel with said axis of rotation, from a first end portion of the element located closest to the cleaving means and along at least a part of the element towards a second opposite end portion thereof, and have open ends at said first end portion of the element facing away from said second end portion as recited in claim 7; and that said surface is a substantially flat surface extending in a plane at least substantially in parallel with the extension of a fiber  to be cleaved during cleaving, the axis of rotation of the element extends through a center portion of said surface in a direction at least substantially perpendicular to said plane, and the grooves disposed at said surface claim 8.  
Kohda teaches a receiving element 41 that is provided with a plurality of said recesses 1a in the form of elongated grooves disposed at a surface of the element 41 (see Fig. 19), and that the element 41 is configured to be operable between a first mode in which said surface is firmly fixed with respect to a frame structure such that a first said groove 1a, in which a first portion of a fiber 4 is received and firmly bound by adhesive (this recitation is an intended use recitation; no adhesive is required by the claim), is held in a fixed position during cleaving of this fiber 4 (see the cleaving of the fiber 4 in Fig. 20 with blade 47; note that the claim is describing a configuration of the element, as opposed to any structure which rotates or fixes the element, such that Kohda need only teach an element that has a configuration that permits the element to be fixed – Kohda need not disclose any structure that performs the rotation and fixing of the element because the claim does not require any such structure, and indeed such an interpretation is consistent with the present disclosure; the cylindrical geometry of Kohda’s element 41 provides the required configuration, which interpretation is consistent with the present disclosure), and a second mode in which said surface is movable to allow said first groove to be moved away from said position after cleaving of said fiber (see col. 25, lines 19-22) and an empty second groove to be fed to said position to receive a first portion of another fiber to be cleaved (see Fig. 19, noting that this recitation is an intended use recitation; the second groove of Kohda can be either empty or filled, since the claim is directed to the apparatus, as opposed to a method of using the apparatus). [Claim 5] Kohda further teaches that the receiving element 41 is configured to be rotatably arranged such that said surface provided with grooves 1a is movable in the second mode of the element 41 by rotation of the element 41 about an axis of rotation (see Fig. 20 and col. 25, lines 19-22; similar to claim 5, this recitation is describing only a configuration of the element, such that the claim does not require any rotating or fixing structure; the element 41 of Kohda meets this recited configuration due to its generally Claim 6] Kohda discloses that the surface is an outer peripheral surface of the element 41 which has substantially the shape of a circular cylinder (see Fig. 19), the element 41 is arranged to have its axis of rotation extending at least substantially in parallel with the extension of a fiber 4 to be cut during cutting (see Fig. 20), and the grooves 1a disposed at said surface each extend at least substantially in parallel with said axis of rotation (see Fig. 19), from a first end portion of the element 41 located closest to the cutting means 47 (a left end relative to Fig. 20) and along at least a part of the element 41 towards a second opposite end portion thereof (the grooves extend to the right relative to Fig. 20), and have open ends at said first end portion of the element 41 facing away from said second end portion (see the open ends of the grooves at the left side of element 41 relative to Fig. 20) [Claim 7] Kohda teaches that its element, due to its cylindrical geometry and multiple grooves, can be rotated to present multiple fibers to be cut (see Fig. 20 and col.. 25, lines 19-22), whereas 3SAE, as modified, includes an element that can only hold a single fiber. 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the removable element of 3SAE, as modified, as a rotatable cylinder having a plurality of grooves as taught by Kohda in order to increase the number of fibers that can be held by the element, thereby enhancing efficiency. With this modification, 3SAE, as modified, discloses that its element is arranged at and movable with respect to the frame structure. 
Still, 3SAE, as modified, fails to disclose that said surface is a substantially flat surface extending in a plane at least substantially in parallel with the extension of a fiber  to be cleaved during cleaving, the axis of rotation of the element extends through a center portion of said surface in a direction at least substantially perpendicular to said plane, and the grooves disposed at said surface each extend from an outer peripheral edge thereof towards said center portion and have open ends at said edge facing away from the center portion as required by claim 8.  

Therefore, the device of SAE, as modified, differs from the claimed device by the substitution of a fiber holding element that rotates perpendicular to the groove direction for the fiber holding element that rotates parallel to the groove direction, and a fiber holding element that rotates perpendicular to the groove direction is taught by Kohda in the embodiment of Fig. 1. It would have been obvious to one of ordinary skill in the art to substitute the fiber holding element that rotates perpendicular to the groove direction as taught by Kohda at the embodiment of Fig. 1 for the fiber holding element that rotates parallel to the groove direction as provided by SAE, as modified, and the result of this substitution would have been predictable because Kohda teaches that either rotational direction relative to the groove extension direction is suitable.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3SAE in view of Kyo and Higgins as applied to claim 2 above, and further in view of US Pat. No. 6,711,322 B1 to Kohda et al.
Regarding claim 19, 3SAE, as modified, discloses that parts of the cleaving means and the first and second clamping arrangements are mounted on a frame structure of the cleaving device (see Fig. 4, where the frame structure underlies the clamps 10 and 5 and the slider 7), and the receiving element 22 is configured to be removably arranged at the frame structure such that it is fixedly secured thereto during cleaving of a fiber 2 (Fig. 4 shows the receiving element  22 being fixedly secured to the frame structure) and removable therefrom for enabling removal of the first fiber portion after cleaving (paragraph 159 describes the ‘removable therefrom’ feature at its final sentence).  
3SAE, as modified, fails to disclose: that the receiving element is provided with a plurality of said recesses in the form of elongated grooves disposed at a surface of the element, and that the element is configured to, when arranged at the frame structure, be operable between a first mode in which said surface is firmly fixed with respect to the frame structure such so that a first said groove, in which the first portion of a fiber is received and firmly bound by adhesive, is held in a fixed position during cleaving of this fiber, and a second mode in which said surface is movable with respect to the frame structure to allow said first groove to be moved away from said position after cleaving of said fiber and an empty second groove to be fed to said position to receive a first portion of another fiber to be cleaved as recited in claim 19; that the receiving element is configured to be rotatably arranged at the frame structure such that said surface provided with grooves is movable with respect to the frame structure in the second mode of the element by rotation of the element about an axis of rotation as recited in claim 20; and that the surface is an outer peripheral surface of the element which has substantially the shape of a circular cylinder, the element is arranged to have its axis of rotation extending at least substantially in parallel with the extension of a fiber to be cleaved during cleaving, and the grooves disposed at said surface each extend at least substantially in parallel with said axis of rotation, from a first end portion of the element located closest to the cleaving means and along at least a part of the element towards a claim 21.
Kohda teaches a receiving element 41 that is provided with a plurality of said recesses 1a in the form of elongated grooves disposed at a surface of the element 41 (see Fig. 19), and that the element 41 is configured to be operable between a first mode in which said surface is firmly fixed with respect to a frame structure such that a first said groove 1a, in which a first portion of a fiber 4 is received and firmly bound by adhesive (this recitation is an intended use recitation; no adhesive is required by the claim), is held in a fixed position during cleaving of this fiber 4 (see the cleaving of the fiber 4 in Fig. 20 with blade 47; note that the claim is describing a configuration of the element, as opposed to any structure which rotates or fixes the element, such that Kohda need only teach an element that has a configuration that permits the element to be fixed – Kohda need not disclose any structure that performs the rotation and fixing of the element because the claim does not require any such structure, and indeed such an interpretation is consistent with the present disclosure; the cylindrical geometry of Kohda’s element 41 provides the required configuration, which interpretation is consistent with the present disclosure), and a second mode in which said surface is movable to allow said first groove to be moved away from said position after cleaving of said fiber (see col. 25, lines 19-22) and an empty second groove to be fed to said position to receive a first portion of another fiber to be cleaved (see Fig. 19, noting that this recitation is an intended use recitation; the second groove of Kohda can be either empty or filled, since the claim is directed to the apparatus, as opposed to a method of using the apparatus). [Claim 19] Kohda further teaches that the receiving element 41 is configured to be rotatably arranged such that said surface provided with grooves 1a is movable in the second mode of the element 41 by rotation of the element 41 about an axis of rotation (see Fig. 20 and col. 25, lines 19-22; similar to claim 5, this recitation is describing only a configuration of the element, such that the claim does not require any rotating or fixing structure; the element 41 of Kohda meets this recited configuration due to its generally Claim 20] Kohda discloses that the surface is an outer peripheral surface of the element 41 which has substantially the shape of a circular cylinder (see Fig. 19), the element 41 is arranged to have its axis of rotation extending at least substantially in parallel with the extension of a fiber 4 to be cut during cutting (see Fig. 20), and the grooves 1a disposed at said surface each extend at least substantially in parallel with said axis of rotation (see Fig. 19), from a first end portion of the element 41 located closest to the cutting means 47 (a left end relative to Fig. 20) and along at least a part of the element 41 towards a second opposite end portion thereof (the grooves extend to the right relative to Fig. 20), and have open ends at said first end portion of the element 41 facing away from said second end portion (see the open ends of the grooves at the left side of element 41 relative to Fig. 20) [Claim 21] Kohda teaches that its element, due to its cylindrical geometry and multiple grooves, can be rotated to present multiple fibers to be cut (see Fig. 20 and col.. 25, lines 19-22), whereas 3SAE, as modified, includes an element that can only hold a single fiber. 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the removable element of 3SAE, as modified, as a rotatable cylinder having a plurality of grooves as taught by Kohda in order to increase the number of fibers that can be held by the element, thereby enhancing efficiency. With this modification, 3SAE, as modified, discloses that its element is arranged at and movable with respect to the frame structure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724